Citation Nr: 0833644	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-10 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for loss of skin, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for loss of toenails, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for loss of 
fingernails, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for intestinal 
problems, diagnosed as colon polyps, claimed as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Department of Veterans Affairs 
(VA), regional office (RO) in Albuquerque, New Mexico.  This 
case was before the Board in February 2008 when it was 
remanded for additional development.

The issue of entitlement to service connection for loss of 
skin, claimed as due to Agent Orange exposure, is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran is not shown to have loss of toenails. 

3.  The veteran is not shown to have loss of fingernails.

4.  The veteran's intestinal problems were not manifested in 
service or for many years thereafter, and are not shown to be 
related to service or to any herbicide exposure therein.




CONCLUSIONS OF LAW

1.  Service connection for loss of toenails is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  Service connection for loss of fingernails is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Service connection for intestinal problems is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West, 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008))  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The veteran has been advised of VA's duties to notify and 
assist in the development of the claims decided herein.  An 
August 2004 letter from the RO, prior to the RO's initial 
adjudication of these claims in December 2004, explained what 
the evidence needed to show to substantiate the claims; it 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The veteran was given ample 
time to respond to this letter or supplement the record.  In 
a March 2008 letter, he was given notice regarding ratings 
and effective dates of awards.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
post-service treatment records.  He has undergone the 
appropriate VA examinations.  He has not identified any 
pertinent evidence that remains outstanding.  In fact, in 
June 2008, he indicated that he had no additional evidence or 
information to submit in support of his claims.  The Board is 
satisfied that evidentiary development is complete; VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claims.

II.  Factual Background

The veteran's service personnel records note that his active 
service included service in the Republic of Vietnam.  His 
STRs are silent for complaints or findings related to loss of 
toenails, loss of fingernails, or intestinal problems.

VA outpatient treatment records dated in October 2003 note 
that the veteran was found to have an anemia of iron 
deficiency.  A gastrointestinal evaluation was recommended.  
A November 2003 colonoscopy revealed hundreds of polyps vs. 
pseudopolyps.  Biopsies of multiple polyps revealed mild 
architectural changes and reactive changes, but no 
hyperplastic or adenomatous elements.  Repeat colonoscopy in 
May 2004 revealed similar results.  In a September 2004 
opinion, the veteran's treating physician stated that she 
could not state whether the veteran's intestinal problems 
were due to Agent Orange.
The appellant has submitted a statement dated in August 2004 
from S.S., an occupational therapist.  S.S. noted the 
veteran's complaints of "polyps of the lower 
[gastrointestinal] track, loss of his hair and nails, and 
other maladies."  She indicated that she had previously 
worked for VA with veterans exposed to Agent Orange, and that 
"their constellation of symptoms were very similar to" the 
veteran's.  "I believe he needs to be evaluated for treatment 
of Agent Orange related symptoms.

An April 2007 VA colonoscopy notes findings of nonadenomatous 
polyps of unclear etiology.

A March 2008 VA intestines examination report notes a current 
diagnosis of colon polyps.  After reviewing the veteran's 
claims file, the examiner opined that the veteran's colon 
polyps are not related to or caused by his exposure to Agent 
Orange in service.  The examiner noted that there are no 
gastrointestinal conditions currently recognized by VA as 
related to Agent Orange exposure.

A March 2008 VA skin examination report is negative for 
findings of loss of toenails or loss of fingernails.  In a 
May 2008 addendum, the VA examiner stated, "There is not 
now, and was not (in March 2008), any documentation of loss 
of finger or toenails, and thus nothing to relate to [the 
veteran's] Agent Orange exposure." 

III.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  Loss of Toenails and Loss of Fingernails

With regard to the veteran's claims for service connection 
for loss of toenails and loss of fingernails, his STRs 
contain no mention of findings relating to these 
disabilities.  Moreover, there is no post-service medical 
evidence of either of these disabilities.  The threshold 
criterion for establishing service connection, competent 
evidence of current disability, is not met.  See Brammer, 
supra.  Accordingly, service connection for loss of toenails 
and loss of fingernails is not in order.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against these claims, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).
B.  Intestinal Problems

Regarding the claim of service connection for intestinal 
problems, the record does not contain any evidence that such 
problems were manifested in service; in fact, intestinal 
problems were not diagnosed until 2003, more than 30 years 
after service.  Consequently, service connection for 
intestinal problems on the basis that they became manifest in 
service is not warranted.  Moreover, such a long interval of 
time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The veteran seeks service connection for his intestinal 
problems based on a theory of entitlement that it resulted 
from his exposure to Agent Orange in Vietnam.  While the 
veteran served in Vietnam, and is presumed to have been 
exposed to Agent Orange, disability manifested by colon 
polyps is not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
See 38 C.F.R. § 3.309(e).  Consequently, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for 
intestinal problems by competent and probative evidence 
showing that such disease is somehow related to service 
(including to Agent Orange exposure therein).  See Combee, 
supra.

Although the veteran maintains that his intestinal problems 
are due to Agent Orange exposure, a review of the claims file 
revealed that no medical opinion to that effect is of record.  
On the other hand, the March 2008 VA examiner's opinion 
clearly states that the veteran's colon polyps are not 
related to his exposure to Agent Orange during service.  
Specifically, he essentially stated that there is no known 
medical relationship between Agent Orange and colon polyps.

Because the veteran is a layperson, his own statements to the 
effect that he developed intestinal polyps as a result of 
exposure to Agent Orange in service are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).
The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is clearly 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for loss of toenails is denied.

Service connection for loss of fingernails is denied.

Service connection for intestinal problems is denied.


REMAND

The veteran claims that he is entitled to service connection 
for loss of skin.  He has stated that during service, he lost 
all his skin from his neck down as a result of Agent Orange 
exposure.

In the August 2007 Remand, the RO was directed, in part, to 
schedule the veteran for a VA medical examination to 
determine the nature, exact diagnosis, and etiology of any 
disability manifested by loss of skin.  While the veteran 
underwent a VA examination in March 2008, the examiner did 
not indicate whether the veteran currently has a disability 
manifested by loss of skin.

(The Board notes that in statements received in July  and 
August 2008 the veteran's representative raises arguments 
pertaining to the veteran's skin rash.  The appeal to reopen 
a claim of service connection for a skin rash as due to Agent 
Orange exposure was the subject of a final decision of the 
Board in February 2008.)

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the 2008 VA examination did not fully conform to the 
Board's remand instructions, and because the information 
sought is critical to the matter at hand, the Board finds no 
alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by appropriate physician to 
determine the nature and exact diagnoses 
of any disability manifested by loss of 
skin (as distinguished from a skin rash).  
Any necessary tests or studies must be 
completed.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  

The examiner should note whether the 
veteran currently has a disability 
manifested by loss of skin.  If the 
veteran is found to have such disability, 
the examiner should opine whether it is at 
least as likely as not (50 percent 
probability or greater) that such 
condition is related to herbicide exposure 
in Vietnam or otherwise related to his 
service. The examiner must explain the 
rationale for all opinions given.  

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for loss of skin, claimed as 
due to Agent Orange exposure.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and afford the veteran 
and his representative the opportunity to 
respond.  Then the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George R Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


